DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (US 2011/0156826) in view of Fujii et al. (US 2016/0260887; “Fujii”).
Regarding claim 1, Kawai teaches a vibration element (Figures 3A-3B) comprising:
a base (15);
a first arm (11) continuous with the base (15);
a second arm (12) that is continuous with the base (15) and is adjacent to the first arm (11);
a first electrode (21/22/47) disposed on the first arm (11), the second arm (12), and the base (15);
a first piezoelectric layer (31) that has a first polarity (para. [0066]) and is disposed on the first electrode (21) on the first arm (11);
a second piezoelectric layer (32) that has a second polarity different from the first polarity (para. [0066]) and is disposed on the first electrode on the second arm (12); and
a second electrode (41/42/48) disposed on the first piezoelectric layer and the second piezoelectric layer.
Kawai fails to teach an insulating layer disposed on the first electrode (47) on the base (15) and disposed under the second electrode (48) on the base (15).
However, it is well-known to those of ordinary skill in the art to insulate electrodes of piezoelectric resonators. For example, see the insulating film discussed in para. [0063] of Kawai and the insulating of base electrodes in para. [0098] and [0160] of Fujii.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an insulating layer between the first and second electrodes on the base of Kawai because such a modification would have provided the well-known benefit of electrically isolating the first and second electrodes on the vibration element base of Kawai.
As for claim 2, Kawai teaches wherein materials of the first piezoelectric layer (31) and the second piezoelectric layer (32) are the same, and are either aluminum nitride (para. [0078]) or gallium nitride.
As for claim 6, Kawai teaches an electrical apparatus (para. [0002], [0121]; figure 8B) comprising: 
a vibration element (Figures 3A-3B) including:
a base (15);
a first arm (11) continuous with the base (15);
a second arm (12) that is continuous with the base (15) and is adjacent to the first arm (11);
a first electrode (21/22/47) disposed on the first arm (11), the second arm (12), and the base (15);
a first piezoelectric layer (31) that has a first polarity (para. [0066]) and is disposed on the first electrode (21) on the first arm (11);
a second piezoelectric layer (32) that has a second polarity different from the first polarity (para. [0066]) and is disposed on the first electrode on the second arm (12);
a second electrode (41/42/48) disposed on the first piezoelectric layer and the second piezoelectric layer;
an oscillation circuit (para. [0118]) that drives the vibration element; and
a control circuit (91) that operates based on a frequency signal output from the oscillation circuit.
Kawai fails to teach an insulating layer disposed on the first electrode (47) on the base (15) and disposed under the second electrode (48) on the base (15).
However, it is well-known to those of ordinary skill in the art to insulate electrodes of piezoelectric resonators. For example, see the insulating film discussed in para. [0063] of Kawai and the insulating of base electrodes in para. [0098] and [0160] of Fujii.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an insulating layer between the first and second electrodes on the base of Kawai because such a modification would have provided the well-known benefit of electrically isolating the first and second electrodes on the vibration element base of Kawai.
As for claim 7, Kawai teaches a vehicle (para.[0121]; figure 8B) comprising: 
a vibration element (Figures 3A-3B) including:
a base (15);
a first arm (11) continuous with the base (15);
a second arm (12) that is continuous with the base (15) and is adjacent to the first arm (11);
a first electrode (21/22/47) disposed on the first arm (11), the second arm (12), and the base (15);
a first piezoelectric layer (31) that has a first polarity (para. [0066]) and is disposed on the first electrode (21) on the first arm (11);
a second piezoelectric layer (32) that has a second polarity different from the first polarity (para. [0066]) and is disposed on the first electrode on the second arm (12);
a second electrode (41/42/48) disposed on the first piezoelectric layer and the second piezoelectric layer;
an oscillation circuit (para. [0118]) that drives the vibration element; and
a control circuit (91) that operates based on a frequency signal output from the oscillation circuit.
Kawai fails to teach an insulating layer disposed on the first electrode (47) on the base (15) and disposed under the second electrode (48) on the base (15).
However, it is well-known to those of ordinary skill in the art to insulate electrodes of piezoelectric resonators. For example, see the insulating film discussed in para. [0063] of Kawai and the insulating of base electrodes in para. [0098] and [0160] of Fujii.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an insulating layer between the first and second electrodes on the base of Kawai because such a modification would have provided the well-known benefit of electrically isolating the first and second electrodes on the vibration element base of Kawai.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Kawai, fails to teach:
“wherein the first electrode is made of titanium nitride, the vibration element further comprises an aluminum layer disposed on the first electrode on the first arm, and the first piezoelectric layer is in contact with the aluminum layer.”, as set forth in claim 3;
“wherein the first electrode is made of titanium nitride, the vibration element further comprises a layer containing nitrogen, titanium, and oxygen disposed on the first electrode on the second arm, and the second piezoelectric layer is in contact with the layer containing nitrogen, titanium, and oxygen.”, as set forth in claim 4; and
“wherein a silicon dioxide layer is disposed between the first arm and the first electrode and between the second arm and the first electrode.”, as set forth in claim 5.

Conclusion
The prior art made of record and not relied upon teach vibration elements comprising multiple resonator arms each with a different polarity of piezoelectric material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        May 25, 2022